Citation Nr: 1748798	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-27 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for Type II diabetes mellitus with onychomycosis of the bilateral toenails prior to December 28, 2009.

2. Entitlement to an initial evaluation in excess of 40 percent for Type II diabetes mellitus with onychomycosis of the bilateral toenails from December 28, 2009 forward. 


REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from August 1969 to May 1971 with service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In a written statement received in April 2016, the Veteran appears to have raised the issues of entitlement to service connection for liver and pancreas conditions, to include as secondary to Type II diabetes. The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a). On remand, the AOJ should notify him as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits. As directed by the prior June 2017 remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an increased initial evaluation for his service-connected Type II diabetes. This case was previously before the Board in June 2017. Regretfully, another remand is warranted to comply with the June 2017 remand directives. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

The Veteran was afforded a VA examination in August 2017. If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The August 2017 VA examiner noted the current severity and symptomology of the Veteran's Type II diabetes. However, the examiner failed to address whether the Veteran has kidney, liver and pancreas conditions that are complications of his Type II diabetes, as he contended in April 2016 correspondence. Additionally, the examiner failed to address the period from September 2006 to December 2009, and whether his Type II diabetes required, in addition to insulin and a restricted diet, the regulation of activities (avoidance of strenuous occupational and recreational activities).  As such remand is warranted for a supplemental VA opinion for the examiner to fully address the Veteran's contentions and prior remand directives. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, refer the case to the August 2017 VA examiner for a supplemental opinion. If the prior VA examiner is unavailable, then the case should be referred for a VA opinion with a physician of sufficient expertise and experience to determine the nature and etiology of the Veteran's Type II diabetes and associated complications. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the reports. The examiner shall review the Veteran's claims file, and revisit all prior opinions provided. After reviewing the claims file, the examiner is asked to answer the following questions:  

 a. Specifically discuss whether the Veteran has kidney, liver and/or pancreas conditions that are complications of his diabetes, as he asserted in April 2016 correspondence.

b.  In addition, for the period from September 2006 to December 2009, discuss whether the Veteran's diabetes treatment required, in addition to insulin and a restricted diet, regulation of activities (avoidance of strenuous occupational and recreational activities).  Note that on one occasion during a May 2009 examination, a VA nurse practitioner noted that the Veteran was not limited to his work as a janitor and that his diabetes did not cause functional impairment.  Assuming, the Veteran has no other impediments to his ability to perform any level of physical activity, was his diabetes of such severity that it would have required treatment via regulation of activities during that time period?

Review of the entire claims file is required. The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




